Citation Nr: 1522537	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  12-30 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for migraine headaches.  

2.  Entitlement to service connection for Peyronie's disease. 

3.  Entitlement to service connection for peripheral vascular disease of the right leg, claimed as right lower extremity pain, to include as secondary to herbicide or other chemical exposure.

4.  Entitlement to service connection for peripheral vascular disease of the left leg.

5.  Entitlement to service connection for the residuals of Q fever, other than heart disease or bilateral lower extremity peripheral neuropathy.  

6.  Entitlement to service connection for sleep difficulties to include nightmares.

7.  Entitlement to service connection for bilateral hearing loss.

8.  Entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from September 1951 to May 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Wichita, Kansas, regional office (RO) of the Department of Veterans Affairs (VA). 

The Veteran was scheduled for a hearing in June 2012.  This was cancelled at his request.  

The Board denied entitlement to service connection for peripheral neuropathy and heart disease in an October 2013 decision, which considered the possibility that the neuropathy and heart disease were residuals of Q fever.  The current appeal will not revisit this decision, and will instead address whether Q fever may be responsible for other residual disabilities, including the claimed peripheral vascular disease and Peyronie's disease.  

In an April 2015 brief to the Board, the Veteran's representative raised the issue of entitlement to service connection for post-traumatic stress disorder (PTSD).  This issue has not been adjudicated and is referred to the RO for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an initial compensable evaluation for migraines, and entitlement to service connection for Peyronie's disease; peripheral vascular disease of the right leg; peripheral vascular disease of the left leg; the residuals of Q fever other than heart disease or bilateral lower extremity peripheral neuropathy; bilateral hearing loss, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Entitlement to service connection for insomnia, previously denied as sleep difficulties to include nightmares, was granted in a September 2014 rating decision. 


CONCLUSION OF LAW

The criteria for a dismissal of the appeal for service connection for sleep difficulties to include nightmares have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's claim for service connection for sleep difficulties to include nightmares was initially denied in a March 2012 rating decision, which also denied his other claims for service connection.  He perfected an appeal.  

In September 2014 the RO granted service connection for an insomnia disorder, previously denied as sleep difficulties to include nightmares.  

Subsequently, the Veteran's claim for service connection for sleep difficulties was certified to the Board; however, the September 2014 rating decision resolved the appeal as to that issue.  That decision specifically noted that it encompassed the Veteran's claim for service connection for sleep difficulties with nightmares.  . 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  There has been no allegation of a specific error regarding the grant of service connection for insomnia/sleep difficulties.  As there is no allegation of remaining error of fact or law, the appeal is dismissed.  38 U.S.C.A. § 7105 .


ORDER

The appeal for entitlement to service connection for sleep difficulties to include nightmares is dismissed. 


REMAND

The Veteran had 23 years of active service.  The only service treatment records in the record are a July 1973 treatment record and the February 1974 medical examination obtained at discharge with a Report of Medical History.  These were apparently provided by the Veteran at the request of the RO. 

The RO submitted a Request for Information to "Code 13" in July 2007.  A reply received that same month simply states that there were no service treatment records at that location.  Although more recent attempts to obtain very specific records have been made (records from the US embassy in Bangkok, records of an insect bite while in Brazil), no further attempts have ever been made to obtain the service treatment records as a whole from the usual sources, and there is no formal finding that the Veteran's service treatment records as a whole are not available.  

VA has an obligation to make as many requests as necessary to obtain relevant records from a Federal department or agency.  VA will end its efforts only if it is reasonably certain that the records sought do not exist or that further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2) (2014).  Therefore, additional attempts to obtain the Veteran's service treatment records must be made until it is clear they do not exist or additional attempts to obtain them are futile.  

The Veteran was afforded a VA examination for hearing loss in February 2012. This demonstrated current bilateral hearing loss.  The examiner opined that it was less likely than not that the hearing loss was caused by or the result of an event in military service.  However, the only rationale provided for this opinion was that the Veteran's hearing was normal at discharge.  

Service connection may be established for a disability that did not initially manifest in service if it develops due to an injury or disease that was incurred during service.  A medical opinion based solely on the absence of in-service treatment or findings will be deemed inadequate.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  Therefore, a remand is necessary in order to obtain an addendum opinion that takes the Veteran's contentions into consideration.

Similarly, a January 2011 VA examination of the arteries and veins found that the Veteran had peripheral vascular disease.  The examiner determined that it was less likely than not that this disease was incurred due to active service.  This was based on no documentation of decreased pulse in the service treatment records.  Given that the service treatment records are incomplete, this opinion is inadequate.  

The Veteran's discharge examination and medical history confirm that he was hospitalized for Q fever during service.  He was provided a VA examination in July 2008 which, in part, yielded opinions regarding the relationship of Q fever to heart disease, peripheral neuropathy, and chronic obstructive pulmonary disease (COPD).  This examination also gave a history of complications in the legs due to closure of the vessels affecting the heart with decreased blood flow during the course of his in-service treatment for Q fever in 1972.  Unfortunately, it did not address the possible relationship between the currently claimed peripheral vascular disease of the lower extremities and Q fever.

The only VA examination for migraines was conducted in April 2011.  The Veteran had weekly non-prostrating headaches at that time.  The report of an August 2014 VA examination for mental disorders shows that the Veteran reported daily headaches.  The Veteran is entitled to a new VA examination where there is evidence (including his statements) that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997).  Given the evidence of worsening, a new examination is warranted.

The claims for TDIU and Peyronie's disease are inextricably intertwined with the other issues that are being remanded.  Issues which are inextricably intertwined must be considered together.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, further consideration of the TDIU claim is deferred until action on the others claims is completed.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the Veteran's complete service treatment records from September 1951 to May 1974.  Efforts to obtain the records must continue until they are obtained unless it is reasonably certain that they do not exist or additional attempts to obtain them would be futile.  

Advise the Veteran of any records that cannot be obtained, the efforts made to obtain them, and what further actions will be taken with regard to his claim. 

2.  After the available service treatment records have been obtained, return the record to the examiner who conducted the February 2012 VA hearing examination.  If that examiner is no longer available, the record should be provided to a new examiner who is at least equally qualified in the field of audiology as the February 2012 examiner.  No additional examination is required unless deemed necessary by the examiner.  After a review of the record, the examiner should provide the following opinion:

a) Is it at least as likely as not that the current bilateral hearing loss is the result of an injury or disease during active service?  The reasons for the opinion should be provided.  

The mere absence of hearing loss during service or at discharge is an insufficient rationale to support a negative opinion.  The examiner must discuss why or why not the Veteran's claimed injury or disease in service is related to his current hearing loss.  The Veteran's contentions should be considered in formulating this opinion.  If the examiner is unable to provide any portion of the requested opinion without resorting to speculation, the reasons and bases for that opinion should be provided, and any outstanding evidence that might enable the opinion to be provided should be identified.  

5.  After available service treatment records have been obtained, scheduled for a VA examination to identify all residual disability from the Q fever noted during service.  The examiner should review the claims file.  The examiner should answer the following questions:  

a) Is it at least as likely as not that current peripheral vascular disease of the lower extremities is the result of disease or injury in active service, including Q fever?
 
b) Does the Veteran have any current residual disability (other than heart disease, peripheral neuropathy, and COPD) due to the Q fever for which he was treated during active service?  

The reasons the opinions should be provided.  If the examiner is unable to provide any portion of the requested opinion without resorting to speculation, the reasons and bases for that opinion should be provided, and any outstanding evidence that might enable the opinion to be provided should be identified.  

6.  Schedule the Veteran for an examination of his service connected migraines.  The examiner should review the claims file.  

7.  If any benefit sought on appeal, remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


